Citation Nr: 0735800	
Decision Date: 11/14/07    Archive Date: 11/26/07	

DOCKET NO.  05-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Petersburg, Florida, that denied entitlement to service 
connection for PTSD.

The case is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record reveals a current 
principal psychiatric diagnosis of PTSD.  However, a 
longitudinal review of the evidence of record reveals that 
when the veteran was accorded a psychiatric examination by VA 
for rating purposes in May 2001, his principal psychiatric 
diagnosis was depression.  He specifically denied a history 
of PTSD symptoms or psychosis.  At that time he was given 
Axis I diagnoses of:  Major depressive disorder, recurrent, 
chronic, moderate; and alcohol dependence.  He was given an 
Axis II diagnosis of antisocial traits.  

A review of the record reveals no attempt has been made to 
secure any records pertaining to the activities of the unit 
to which the veteran was assigned when it was allegedly sent 
to Southeast Asia from October to December 1972.  At the 
hearing before the undersigned in July 2007, the veteran 
referred to recollections of special missions that he 
testified occurred in mid-November 1972.  The veteran's 
personnel records show that on October 24, 1972, he was 
assigned to Phase I Special Forces training with Company E, 
2nd Battalion, US Army Installation Management Activity 
(USAIMA), Fort Bragg, North Carolina.  On November 22, 1972, 
he was assigned to Company A, 2nd Battalion, USAIMA, at Fort 
Bragg.  The veteran claims that he went from Fort Bragg to 
Thailand in November 1972 with a special forces group out of 
Fort Bragg to work on secret missions "to gather 
information..." (Transcript, page 7).  The record as it 
stands provides no documentation confirming the veteran ever 
left the United States while in the military for any reason.

In view of the forgoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The RO should obtain copies of all 
outstanding records of treatment received 
by the veteran for the disability at 
issue from both VA and non-VA medical 
providers.

2. VA should contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA  
22315-3802, to help verify the veteran's 
alleged inservice stressors.  The JSRRC 
should be asked to provide records 
pertaining to activities of Company E 2nd 
Battalion, USAIMA, Fort Bragg, North 
Carolina, in October and November 1972 
and Company E, 2nd Battalion, USAIMA, 
Fort Bragg, North Carolina, in November 
1972.  A command chronology or any 
information with regard to the activities 
of those units in October and November 
1972 should be obtained and associated 
with the claims folder.  If no records 
are available, a formal unavailability 
memorandum should be entered into the 
claims file, and the veteran should be so 
informed in writing.

3.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, particularly whether there can 
be any documentation of either company 
departing Fort Bragg in late 1972 for any 
mission overseas, VA should arrange for 
the veteran to undergo a comprehensive 
psychiatric examination.  The claims 
folder and a copy of this REMAND must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies such as psychological 
testing that are deemed necessary for an 
adequate assessment.  If the examiner 
believes that PTSD is an appropriate 
diagnosis, he or she should comment 
explicitly as to:  (1) Whether each 
alleged stressor found by the RO to be 
established by the evidence of record is 
sufficient to produce PTSD; (2) whether 
the criteria to support a diagnosis of 
PTSD have been satisfied; and (3) whether 
there is a link between current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found to be 
sufficient to produce PTSD.  Any opinion 
expressed by the examiner should be 
accompanied by a complete rationale.  If 
any other psychiatric disorder is 
identified, the examiner should express 
an opinion as to its etiology.

4.  After completing any additional 
development deemed necessary, VA should 
once again review the record and 
readjudicate the claim for entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and be given an opportunity 
for response.  Then, the case should be 
returned to the Board for further review, 
if otherwise in order.  


By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the veteran is advised 
that any examination requested as a result of this REMAND is 
deemed necessary to evaluate his claim.  Any failure without 
good cause to report for such examination or to provide more 
detailed information might result in a denial of his claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



